Filed by Tower Financial Corporation Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of 1934 Subject Company: Tower Financial Corporation Commission File No. 000-25287 This filing relates to the proposed merger transaction between Old National Bancorp (“Old National”) and Tower Financial Corporation (“TFC”) pursuant to the terms of an Agreement and Plan of Merger dated as of September 9, 2013 (the “Merger Agreement”) between Old National and TFC. The Merger Agreement is on file with the Securities and Exchange Commission (“SEC”) as an exhibit to the Current Report on Form 8-K filed by TFC on September 10, 2013. October 23, 2013 Dear Client, Recently we shared the news about the planned partnership of Tower and Old National Bank. Working together, we anticipate many new opportunities and possibilities for Tower clients and communities. We look forward to all the future holds and to serving you with a continued focus on providing service that exceeds your expectations. Much like Tower, Old National is a highly-regarded community bank with a strong legacy of client service, a focus on basic banking and a well-earned reputation for community engagement. Old National is also an Indiana-based bank. Founded in Evansville in 1834, Old National already serves many communities across the state, including the Fort Wayne area. With assets of $9
